Citation Nr: 1427634	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent prior to April 29, 2011 and in excess of 20 percent thereafter for a service-connected right leg disability, to include post-operative residuals of a right leg anterior fasciotomy.

2. Entitlement to an increased rating in excess of 10 percent for a service-connected left leg disability, to include post-operative residuals of a left leg anterior fasciotomy.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to February 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

During the pendency of this appeal, in a January 2002 rating decision, the RO increased the disability rating for the right leg disability to 20 percent, effective April 29, 2011.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Throughout the appeal, the Veteran has indicated that her disabilities affect her employability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue. 

The Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2010.  A transcript of the hearing is associated with the claims file.

The Board remanded the issues on appeal for additional development in May 2010 and April 2011.  The directives having been substantially complied with, the matter again is before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating for service-connected right leg disability and a TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the period on appeal, the Veteran's left leg disability has been manifested by left knee flexion limited at most to 135 degrees and extension to 0 degrees without further limitation after repetitive testing; but not by ankylosis, moderate recurrent subluxation or lateral instability, dislocated semilunar cartilage, or nonunion or malunion of the tibia or fibula. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a service-connected left leg disability have not been met at any time during the appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5260 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2006, prior to the September 2007 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  She was informed of the type of evidence that could be submitted to support his increased rating claim.  Additionally, a June 2008 letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated in various supplemental statement of the cases, most recently in January 2012.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure to afford statutory notice to the claimant prior to an initial rating decision by issuing a notification letter after the decision, readjudicating the claim, and notifying the claimant of such readjudication in the statement of the case).  

VA has done everything reasonably possible to assist the Veteran with respect to her claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided VA examinations throughout the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded her current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of her disorder since she was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and her representative have not contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2013); Barr, 21 Vet. App. at 312.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate her claim.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist in this case are satisfied.

Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45.

The Veteran's left leg disability is rated by analogy to Diagnostic Code 5260 for limitation of flexion of the knee.  See 38 C.F.R. §§ 4.20, 4.27.  As an initial note, the Board recognizes that the Veteran has repeatedly stated that she either still has compartment syndrome or that it has recurred, and that her compartment syndrome should be rated as such, as opposed to being rated as residuals of a fasciotomy.  However, a Stryker test was performed in July 2011 and the examination report affirmatively states that the Veteran does not currently have compartment syndrome in her left leg, and that the proper diagnosis is post-operative residuals of a left leg fasciotomy.  Therefore, the Veteran's current left leg disability will continue to be rated based on residuals of her left leg fasciotomy.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013). 

Related to that code is Diagnostic Code 5261, which provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012). 

Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004. 

Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2013). 
The Board finds no objective evidence that would warrant a rating greater than 10 percent for the Veteran's left leg disability based on limitation of motion.  The July 2010 joint examiner noted that the Veteran had flexion to 135 degrees and extension to 0 degrees.  The examiner noted clicks or snaps, but no other symptoms.  The April 2011 joint examiner noted that the Veteran had flexion to 140 degrees and extension to 0 degrees, and noted no other symptoms.  As flexion has been limited at most to 135 and extension is full, higher evaluations under Diagnostic Codes 5260 and 5261 are not warranted.  

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The July 2010 VA examiner noted that there was no pain on movement, nor was any pain or additional limitation of movement noted after repetitive testing.  Likewise, the April 2011 VA examiner noted that there was no objective evidence of pain or additional limitation after three repetitions of range of motion testing.  Thus, higher ratings are not warranted on this basis.   

No additional higher or alternative ratings under related codes for evaluating the knee.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992)
As the Veteran is able to move her right knee, it is not ankylosed.  Additionally, there is no evidence of nonunion or malunion of the tibia and fibula, or moderate subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5257.

The Board also considered alternative ratings under Diagnostic Codes applicable to ankle disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274.  However, the Veteran is already service-connected for a left ankle disability secondary to her left leg disability in a January 2012 rating decision.  As such, any left ankle impairment present is already fully contemplated by the Veteran's disability rating for her service-connected left ankle disability. 

Turning to Diagnostic Codes governing muscle disabilities, the Board notes that the May 2008 VA examination report reflected abnormal EMG results showing injury to the muscle of the deep posterior compartment of the lower extremity.  However, the examiner noted that there was no muscle injury, intermuscular scarring, and muscle function was normal.  Thereafter, the May 2009 muscle examiners noted no loss of deep fascia or muscle substance, bone damage, tendon damage or intermuscular scarring affecting the Veteran's left leg.  38 C.F.R. §§ 4.56(d)(3), 4.73, Diagnostic Code 5312.  While the April 2011 VA examiner noted a loss of muscle fascia, both the May 2009 and April 2010 examiners found there to be no indication of increased fatigability, weakness, loss of power, uncertainty of movement, or decreased coordination in the left leg.  Id.  In any case, there is no indication of  moderately severe impairment of Muscle Group XII to warrant a higher evaluation.  Id. 

A separate, compensable rating for the Veteran's left leg scar has been considered.   However, the Veteran's scar does not warrant a compensable rating under any of the applicable Diagnostic Codes.  The Veteran's scar does not affect her head, face or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The scar is superficial, stable and not painful, does not cover an area of at least 39 square centimeters or more, and has not been noted to have any disabling effects.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, 7805.  Therefore, the Veteran's left leg scar does not warrant a separate, compensable rating.

Finally, while the Veteran has complained of neurological symptoms associated with her left leg disability, service connection for left lower extremity neuropathy, to include as secondary to the service-connected left leg disability, was denied in a July 2009 rating decision.  No neurological residuals of the left leg fasciotomy were noted in either the May 2009 nerve examination or the April 2011 muscle examination, including the July 2011 supplemental opinion.  Therefore, the presence of any neurological manifestations, and the potential ratings therefore, will not be addressed.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of 10 percent for the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the appeal.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  See Hart, 21 Vet. App. 505.  The preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right knee disability.  As such, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 4.3.  For these reasons, the claim is denied.

Other Considerations

In reaching the above conclusions with respect to the Veteran's increased rating claim, the Board has not overlooked the Veteran's statements with regard to the severity of her disability.  The Veteran is competent to report on factual matters of which she had firsthand knowledge, e.g., experiencing pain, tightness, stiffness, numbness, weakness, and swelling, and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    The Board notes the pertinent rating criteria contain diagnostic criteria that requires medical expertise (such as measuring range of motion) to evaluate the Veteran's disability.  The record does not reflect that the Veteran is competent to make such medical opinions.  Accordingly, the objective medical findings and opinions provided by her VA examination reports have been accorded greater probative weight with regard to the disability.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left leg disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's complaints of pain, tightness, stiffness, numbness, weakness, and swelling are specifically contemplated in the criteria for evaluating her disability.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's disability.  See 38 C.F.R. § 4.1 (2013).  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for a service-connected left leg disability, to include post-operative residuals of a left leg anterior fasciotomy, is denied.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Here, the Veteran was provided with VA examinations in May 2009 and April 2011 that addressed whether there were neurological residuals of the Veteran's service-connected right leg disability, to include residuals of a right leg fasciotomy. The May 2009 VA examiner stated:

Neuropathy at right lower leg is not caused by or a result of fasciotomy done while in military to relieve compartment syndrome at right lower leg.  . . .  Scars from fasciotomy present on both lower extremities.  EMG studies document sural neuropathy of the right lower extremity which is neuropathy of the lateral calf area of leg.  The incision for the fasciotomy is more medial on her bilateral legs.  Per consult with surgeon, the sural neuropathy is not related to the fasciotomy.

The April 2011 muscle examiner stated that there were residuals of nerve damage present upon examination of the Veteran's right leg, and then stated: "[t]here is decreased sensation to light touch and 5.07 monofilament testing of the superficial and deep peroneal nerve sensory distribution involving the mid to distal dorsal aspect of the right foot."  The April 2011 examiner echoed this assessment in a July 2011 addendum opinion, stating that the decreased sensation in the deep and superficial peroneal sensory distribution was a residual of the right leg fasciotomy. 

As these opinions are conflicting, the Board finds that it must remand the claim for a new VA nerve examination in order to determine whether a neurologic impairment, to include impairment of the superficial and deep peroneal nerves, is a residual of the Veteran's right leg fasciotomy.

Additionally, the Board notes that since it has just determined that a claim for a TDIU is part of the pending increased rating claim, the Veteran has not been sent a notification letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013).  Therefore, on remand, he should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with a VCAA letter with a discussion of the information and evidence necessary to support the claim for a TDIU. 

2.  Schedule the Veteran for an examination to ascertain the nature and etiology of any current right lower extremity neuropathy, to include impairment of the superficial peroneal and deep peroneal nerves.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should indicate whether the Veteran's right lower extremity peripheral neuropathy, to include impairment of the superficial peroneal and deep peroneal nerves, is a residual of or a result of the Veteran's right leg fasciotomy.

Review of the entire claims file is required; however, the examiner should address the May 2009 VA examination finding that the Veteran's right lower extremity peripheral neuropathy is not related to her service-connected right leg disability and the April 2011 VA muscle examination finding that superficial and deep peroneal nerve impairment is a residual of the Veteran's right leg fasciotomy.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Thereafter, readjudicate the issue on appeal as noted above.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


